OPINION OF THE COURT
Per Curiam.
The Departmental Disciplinary Committee for the First Department has moved to strike respondent’s name from the rolls pursuant to Judiciary Law § 90 (4) (b).
Respondent was admitted to practice in the Second Department on February 4, 1981, and maintained an office for the practice of law in the First Department.
On October 15,1984, a judgment was entered, upon his plea of guilty in Supreme Court, New York County, convicting respondent of one count of bribe receiving in the second degree (Penal Law §§ 200.10, 20.00, a class D felony), two counts of conspiracy in the fifth degree (Penal Law § 105.05, a class A misdemeanor), one count of receiving a reward for official misconduct in the second degree (Penal Law §§ 200.25, 20.00, a class E felony), and six counts of official misconduct (Penal Law § 195.00 (1), (2), § 20.00, a class A misdemeanor). Respondent received concurrent terms of one year on each count. Respondent has not interposed an answer to this petition.
As a result of his conviction of two felonies under New York law, respondent has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a).
*504Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Sullivan, J. P., Ross, Asch, Bloom and Kassal, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.